DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 9/28/2021 is acknowledged. Claim 48 has been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 9/28/2021, with respect to 112(a) rejections of claims 45-59 have been fully considered and are persuasive.  The 112(a) rejections of claims 45-59 have been withdrawn. 
Applicant’s arguments with respect to claims 48-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2006/0097407 A1).
Regarding claim 48, Ito a method of processing a power semiconductor device (the method in Figs. 13A-14B of forming the power device H4 in Fig. 11 of Ito.  H4 is similar to H1 in Fig. 1A except the barrier details of the contact structure. So the device H4 also has the plane view as shown in Fig. 4 of Ito), the method comprising: 
providing a semiconductor structure (as written, the term “semiconductor structure” does not require that the entire structure must be made of semiconductor, but only requires that some part of the structure is semiconductor material.  As such, the structure that includes the silicon substrate 1 up to top surface of interlayer insulation layer 3 meets this requirement) having a surface (top surface of insulation layer 3), wherein the semiconductor structure comprises at least one active power semiconductor cell (as indicated in Fig. 11) configured to conduct a load current (as indicated in Fig. 8, the device is power device, so it is implied that this device is to conduct a load current through its structure) through the semiconductor structure; and 
creating a first load terminal structure (S electrodes 1 and 2 in Fig. 4 of Ito.  The cross-section view of the S electrodes 1 and 2 is the contact pad structure shown in Fig. 11 which includes the collecting electrode 4 and thick electrode 60) on top of the surface of the semiconductor structure, wherein the first load terminal structure is configured to conduct the load current (this is the inherent property of the contact structure), and wherein creating the first load terminal structure on top of the surface of the semiconductor structure comprises: 
forming a conductive layer (collecting electrode 4) that is in contact with the semiconductor structure at the surface of the semiconductor structure (as shown in Fig. 8 of Ito); 
forming a first conductive island stack (the stack of the S electrode 1 in Fig. 4, which includes second barrier layer 60a, electrode 60, and barrier layers 60b-c as shown in Fig. 11), including depositing a first support block (second barrier layer 60a of the S electrode 1) on top of and in direct contact with the conductive layer (as shown in Fig. 8 of Ito), and mounting a first bonding block (electrode 60, barrier layers 60b-c of the S electrode 1) on top of and in direct contact with the first support block, wherein the first bonding block comprises copper (as described in [0095] of Ito); and 
forming a second conductive island stack (the stack of the S electrode 2 in Fig. 4, which includes second barrier layer 60a, electrode 60, and barrier layers 60b-c as shown in Fig. 11), including depositing a second support block (second barrier layer 60a of the S electrode 2) on top of and in direct contact with the conductive layer, and mounting a second bonding block (electrode 60, barrier layers 60b-c of the S electrode 2) on top of and in direct contact with the second support block, wherein the second bonding block comprises copper (as described in [0095] of Ito),  
wherein a hardness of the first support block is greater than a hardness of the conductive layer and a hardness of the first bonding block (the support block is identified as the TiW barrier film, which has greater hardness than aluminum.  So the support block is harder than both the bonding layer and the conductive layer since electrode 6 and collecting electrode 4 are made of the same material, as stated in [0045] of Ito), and 
the first bonding block is configured (the language of “is configured to…” is a functional language of the bonding block, which only requires that the block is capable of performing the function, not that it would have the exact function.  As shown in Fig. 8 of Ito, the bonding block is contacted by the bonding wire 9) to be contacted by an end of a first bond wire (9) and to receive at least a part of the load current from at least one of the at least one bond wire and the conductive layer, 
wherein a hardness of the second support block is greater than a hardness of the conductive layer and a hardness of the second bonding block (the support block is identified as the TiW barrier film, which has greater hardness than aluminum.  So the support block is harder than both the bonding layer and the conductive layer since electrode 6 and collecting electrode 4 are made of the same material, as stated in [0045] of Ito), and 
the second bonding block is configured (the language of “is configured to…” is a functional language of the bonding block, which only requires that the block is capable of performing the function, not that it would have the exact function.  As shown in Fig. 8 of Ito, the bonding block is contacted by the bonding wire 9) to be contacted by an end of a second bond wire (9) and to receive at least a further part of the load current from at least one of the second bond wire and the conductive layer.

Allowable Subject Matter
Claims 1-3, 10-12, 15-17, 22-25, 27-35, 37-47, 50-51 are allowed.
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of processing a power semiconductor device comprising “wherein the semiconductor structure comprises at least one active power semiconductor cell configured to conduct a load current through the semiconductor structure” and “forming a conductive layer that is in contact with the semiconductor structure at the surface of the semiconductor structure; depositing a support block on top of and in direct contact with the conductive layer; and mounting a bonding block on top of and in direct contact with the support block,” and “wherein the support block and the bonding block are directly coupled together at an interface having a lateral area delineated by terminating ends of the interface, wherein the lateral area of the interface is entirely flat” along with other limitations of the claim.
Regarding claim 50, the prior art of record does not disclose or fairly suggest a method of processing a power semiconductor device comprising “wherein the 
Regarding claim 49, the prior art of record does not disclose or fairly suggest a method of processing a power semiconductor device comprising “the first support block and the first bonding block are directly coupled together at a first interface having a lateral area delineated by terminating ends of the first interface, wherein the lateral area of the first interface is entirely flat, and the second support block and the second bonding block are directly coupled together at a second interface having a lateral area delineated by terminating ends of the second interface, wherein the lateral area of the second interface is entirely flat” along with other limitations of the claim 48.
The closest prior art are Horsfall et al. (US 2011/0233405 A1), Shiraishi et al (US 2005/0029584 A1), Ito (US 2006/0097407 A1), Stierman et al. (US 2003/0107137 A1).  
Horsfall teaches a device with a conductive layer (120 in Fig. 1 of Horsfall), a support block (150), and a bonding layer (160).  The support block is made of a high hardness material (see [0022] of Horsfall).  However, Horsfall’s device is not a power device, and the bonding layer (160) is also made of high hardness material (such as Ti, TiN). Shiraishi teaches a power device with a support block (TiN layer under the metal fill layer 21/22 in Fig. 9) which is made of a high hardness material, while the bonding layer is made of a softer material (such as Al).  However, the interface between these layers is not entirely flat (see Fig. 9 of Shiraishi). Ito discloses a similar power device (see Fig. 1A-25B of Ito) but the interface between the support block layer and the bonding layer is not entirely flat from end to end.  Stierman teaches a device with flat terminal structure so the interface between any two layer in the structure is entirely flat (see Figs. 1A-2B of Stierman).  But this terminal structure does not satisfy all the limitations describing the conductive layer, the support block, and the bonding block above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822